Exhibit 10.21.4            








AMENDMENT NUMBER FOUR TO
THE COCA-COLA EXPORT CORPORATION
OVERSEAS RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE OCTOBER 1, 2007




WHEREAS, Section 7.1 of The Coca-Cola Export Corporation Overseas Retirement
Plan, as amended and restated effective October 1, 2007 (the “Plan”) provides
that the Global Benefits Committee (the “Committee”) has the authority to amend
the Plan; and


WHEREAS, the Committee desires to amend the Plan to make certain changes;


NOW, THEREFORE, the Committee hereby amends the Plan as follows effective as of
the dates specified herein.


1.


Section 5.1(B) is amended as follows:


“5.1     Separation on or after Normal Retirement Date.


B.     Old Age Benefits and Separation Payments


1.    The Actuarial Equivalent in dollars computed at an appropriate rate of
exchange as determined by the Committee of the annual amount which the Member
has received, is receiving, or would become eligible to receive as an old age
benefit under the laws of any national, regional, or local government or agency
thereof and/or termination, liquidation, premium, or bonus payments which any
Employer must according to law pay or have had to pay the Member at cessation of
active service or transfer to another country. If such old age benefit and/or
other payment or payments are not payable to the Member in an annuity form
commencing on his retirement date, then such amounts which could have commenced
on or before his retirement date shall be converted to an Actuarial Equivalent
annuity commencing on the Member’s retirement date for determining amounts under
this Part B. Any such payments which the Member shall not become eligible to
begin receiving until after his retirement shall not initially be considered an
offset under this Part B, but shall become part of this Part B at such time as
the Member shall become eligible to begin receiving such payments. In the event
any such benefits are due or partially due to the Member’s own contributions or
are partially due to Years of Vesting Service not included in Years of Benefit
Service, amounts to be determined under this Part B shall be derived only from
that portion of such benefits reasonably assumed by the Committee to be due to
payments or contributions by the Employer for periods of employment included in
Years of Benefit Service. For Members who terminate employment with the Company
or a Subsidiary on or after October 1, 2006, if such benefit is estimated to be
less than USD $100 per month, determined as of the applicable normal retirement
age or when eligible for the offset, whichever is earlier, then no offset will
be applied for that particular benefit.







--------------------------------------------------------------------------------




2.    Notwithstanding the foregoing, the following calculations will be used for
Participants Who Are not Grandfathered Members for certain benefits and payments
received after December 31, 2011.


a.    Lump Sum Benefit


The lump sum in dollars computed at an appropriate rate of exchange as
determined by the Committee of the amount which the Member has received, is
receiving, or would become eligible to receive as a termination, liquidation,
premium, or bonus payments which any Employer must according to law pay or have
had to pay the Member at cessation of active service or transfer to another
country. In the event any such benefits are due or partially due to the Member’s
own contributions or are partially due to Years of Vesting Service not included
in Years of Benefit Service, amounts to be determined under this Part B shall be
derived only from that portion of such benefits reasonably assumed by the
Committee to be due to payments or contributions by the Employer for periods of
employment included in Years of Benefit Service.


b.    Annuity Benefit


The Actuarial Equivalent (converted to a lump sum) in dollars computed at an
appropriate rate of exchange as determined by the Committee of the annual amount
which the Member has received, is receiving, or would become eligible to receive
as a termination, liquidation, premium, or bonus payments which any Employer
must according to law pay or have had to pay the Member at cessation of active
service or transfer to another country. In the event any such benefits are due
or partially due to the Member’s own contributions or are partially due to Years
of Vesting Service not included in Years of Benefit Service, amounts to be
determined under this Part B shall be derived only from that portion of such
benefits reasonably assumed by the Committee to be due to payments or
contributions by the Employer for periods of employment included in Years of
Benefit Service.”










Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Amendment Four.






GLOBAL BENEFITS COMMITTEE




By:     /s/ Stacy Apter


Date:    11/18/14



